DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-33 are allowed over prior art of record.
Most relevant prior art of record is Purnhagen et al. (US 20160155448 A1) hereinafter Purnhagen.
Regarding claim 1, Purnhagen teaches A system, comprising: a circuitry (“The methods and systems described in the present document may be implemented as software, firmware and/or hardware” ¶[0018]) configured to: generate a first rotated component and a second rotated component  by rotating a pair of audio signal components (“The audio encoder may comprise a waveform encoding unit configured to encode a first rotated audio signal (e.g. the signal E1) of the plurality of rotated audio signals.  The first rotated audio signal may correspond to the rotated audio signal of the plurality of rotated audio signals” in ¶[0013] and “the audio encoder may comprise a parametric encoding unit configured to determine a set of spatial parameters (e.g. the prediction parameter ae2 and/or the energy adjustment gain be2) for determining a second rotated audio signal (e.g. the signal E2) of the plurality of rotated audio signals based on the first rotated audio signal.” in ¶[0014]); Purnhagen further teaches the system further comprising and provide the mono output channel to one or more speakers (“in case of a mono client, the down-mix signal may be used for rendering a mono output” in ¶[0055]), Purnhagen does not specifically disclose the system further comprising generate left quadrature components that are out of phase with each other using the first rotated component; generate right quadrature components that are out of phase with each other using the second rotated component; generate orthogonal correlation transform (OCT) components based on the left and right quadrature 
The following is the reason for allowance of claim 1:
Purnhagen alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the system further comprises generate left quadrature components that are out of phase with each other using the first rotated component; generate right quadrature components that are out of phase with each other using the second rotated component; generate orthogonal correlation transform (OCT) components based on the left and right quadrature components, each OCT component including a weighted combination of a left quadrature component and a right quadrature component; generate a mono output channel using one or more of the OCT components;
Therefore claim 1 is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-11, claims are allowed for their dependency on allowed claim 1.
Regarding claim 12, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the system of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 13-22, claims are allowed for their dependency on allowed claim 12.
Regarding claim 23, claim is allowed for being the A non-transitory computer readable medium storing instructions that, when executed by at least one processor, configure the at least one processor to perform at least the same functions and include at least the same elements included by the system of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 24-33, claims are allowed for their dependency on allowed claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/Examiner, Art Unit 2654